              Case 19-05743                      Doc           Filed 03/12/20           Entered 03/12/20 18:27:34                  Desc Main
                                                                   Document             Page 1 of 5
 Fill in this information to identify the case:

  Debtor 1        Nicholas S Hannon

  Debtor 2        Yolanda B Hannon fka Yolanda Burke

 United States Bankruptcy Court for the: Northern District of Illinois

 Case number :     19-05743



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                NATIONSTAR MORTGAGE LLC D/B/A MR.COOPER                                      Court claim no.                                   11
     creditor:                                                                                           (if known):
     Last 4 digits of any number                                                                         Date of payment change:                   03/01/2020*
     you use to identify the debtor's                                         0751                       Must be at least 21 days after date of
     account:                                                                                            this notice

                                                                                                         New total payment:                         $855.38
                                                                                                         Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [X]    No
      [ ]     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                              Current escrow payment:                                         New escrow payment:



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]    No
      [ ]    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                    a notice is not attached, explain why:

                      Current interest rate:                                         New interest rate:
                      Current Principal and interest payment:                        New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
      [ ]    No
      [X]     Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                     agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change: MI Cancellation
                           Current mortgage payment: $905.73                                  New mortgage payment: $855.38




Official Form 410S1                                                      Notice of Mortgage Payment Change                                            page 1
                     Case 19-05743                     Doc    Filed 03/12/20           Entered 03/12/20 18:27:34                    Desc Main
                                                                  Document             Page 2 of 5
   Debtor 1 Nicholas S Hannon                                                          Case number (if known)            19-05743
                   First Name              Middle Name          Last Name




   Part 4:           Sign Below

    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.

   Check the appropriate box:

   [ ]      I am the creditor.

   [X]      I am the creditor's attorney or authorized agent.


   I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
   knowledge, information, and reasonable belief.


                   /s/ Christopher Giacinto                                                   Date          3/12/2020
       Signature



   Print:                       Christopher Giacinto                               Title Authorized Agent for Creditor

   Company                      Padgett Law Group

   Address                      6267 Old Water Oak Road, Suite 203

                                Tallahassee FL, 32312

   Contact phone                (850) 422-2520                  Email              bkcrm@padgettlawgroup.com



*Per the attached correspondence, the new payment was effective 03/01/2020. Creditor recognizes that notice
of the new payment amount is untimely under Rule 3002.1. Creditor is filing this notice of payment change to
substantially comply with Bankruptcy Rule 3002.1. Since the monthly mortgage payment decreased, it is assumed
minimal harm, if any, will be caused by the delay in filing this notice.




   Official Form 410S1                                                  Notice of Mortgage Payment Change                                       page 2
          Case 19-05743      Doc     Filed 03/12/20 Entered 03/12/20 18:27:34           Desc Main
                                         Document   Page 3 of 5
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________
                                                                                                  12th   day of

March, 2020.



                                                    /S/ Christopher Giacinto

                                                    ___________________________________
                                                    CHRISTOPHER GIACINTO
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    bkcrm@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                               page 3
            Case 19-05743     Doc       Filed 03/12/20   Entered 03/12/20 18:27:34   Desc Main
                                            Document     Page 4 of 5

                                  SERVICE LIST (CASE NO. 19-05743)

Debtor
Nicholas S Hannon
1430 Ellisville Lane
Schaumburg, IL 60193

Co-Debtor
Yolanda B Hannon
1430 Ellisville Lane
Schaumburg, IL 60193

Attorney
David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Trustee
Marilyn O Marshall
224 South Michigan Ste 800
Chicago, IL 60604

US Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604




Official Form 410S1                       Notice of Mortgage Payment Change                      page 4
Case 19-05743   Doc   Filed 03/12/20   Entered 03/12/20 18:27:34   Desc Main
                          Document     Page 5 of 5
